Gardner, J.
At the trial of this case, the court found, as facts, that the parties were lawfully married to each other; that *562the husband deserted the wife; and that she executed and delivered to him a release, for which he paid her $500.
It has been frequently decided by this court that husband and wife are incompetent to contract with each other, and that such contracts have no validity at law. Bassett v. Bassett, 112 Mass. 99. Ingham v. White, 4 Allen, 412. Gay v. Kingsley, 11 Allen, 345. Roby v. Phelon, 118 Mass. 541.
The petitioner is therefore not bound by the alleged contract which she has made with her lawful husband, and is not debarred thereby from the rights which she is seeking under her petition. The exceptions must therefore be overruled, and the

Decree affirmed.